Citation Nr: 0327243	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

The veteran provided oral testimony before the undersigned 
Veterans Law Judge
Sitting at the RO in April 2003.  A transcript of his 
testimony has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

At the hearing held before the Board in April 2003, the 
veteran indicated treatment of his depression during his 
active service (see transcript of April 2003 hearing at pages 
3 and 4).  Service records within the veteran's claims folder 
do not indicate treatment for a psychiatric disorder during 
his active service and the veteran has indicated he was 
unsuccessful in his efforts to locate these records 
(transcript at page 4).   
The Board believes that under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and implementing regulations, 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002), it must make an effort 
to obtain this record.  Further, based on the current medical 
evidence and the veteran's testimony, the Board also believes 
that under the VCAA an examination is warranted to determine 
the etiology of the veteran's psychiatric disorder.

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notice required under the VCAA, particularly under the CAVC 
determination in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appropriate action at the VBA AMC level is therefore 
required for this reason. 
 
Accordingly, the case is hereby REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The VBA AMC should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA has attempted to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  

If there are no additional records 
pertinent to the claim, the veteran 
should be requested to inform the VBA AMC 
in writing as soon as possible to avoid 
delay in the adjudication of his case.  
If warranted, after securing any 
necessary authorization from the veteran, 
the VBA AMC should contact these health 
care providers in order to attempt to 
obtain copies of those treatment records 
which have not been previously secured, 
including any recent treatment of the 
veteran's psychiatric condition.

4.  The veteran should be asked to 
provide a comprehensive statement 
containing as much additional detail as 
possible regarding his alleged treatment 
during service for depression.  The exact 
location of this treatment, the dates 
this treatment occurred (to the best of 
the veteran's recollection) and the 
treatment provided should be noted.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence and that he must be as specific 
as possible because without such details 
an adequate search for this record cannot 
be conducted.

5.  Based, in part, on any additional 
information obtained from the veteran, 
the VBA AMC should attempt to obtain any 
records available regarding the veteran's 
treatment for depression during service.  
All methods used to obtain these records 
by the VBA AMC should be noted within the 
claims folder and the veteran should be 
notified of the results.

6.  The veteran should then be scheduled 
for a VA special psychiatric examination 
in order to determine the nature, extent 
of severity, and etiology of any 
psychiatric disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should be specifically 
requested to review the historical data 
to include the prior examination reports 
and clinical records in order to obtain a 
true picture of the veteran's psychiatric 
status.  The examiner should also elicit 
a detailed history of the onset of 
psychiatric symptoms from the veteran.  

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran currently have a 
psychiatric disorder(s), and if so, what 
is it/are they?

(b)  Is it as likely as not that any 
psychiatric disorder(s) found is/are 
related to, active service, or if pre-
existing service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
psychiatric disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
laws and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


